     Case 2:77-cv-00479-NVW Document 2498 Filed 05/03/19 Page 1 of 13



 1
     Eric Balaban (admitted pro hac vice)
 2   ACLU National Prison Project
     915 15th Street, N.W., 7th Floor
 3   Washington, D.C. 20005
     (202) 548-6601
 4   ebalaban@aclu.org
 5   (additional counsel listed on signature page)
 6   Attorneys for Plaintiffs
 7                          IN THE UNITED STATES DISTRICT COURT
 8
                                  FOR THE DISTRICT OF ARIZONA
 9
     Fred Graves, et al.,                     )      No. CIV 77-479-PHX-NVW
10                                            )      PLAINTIFFS’ PROPOSED PLAN
11                           Plaintiffs,      )      FOR DEMONSTRATING
                                              )      COMPLIANCE WITH
12   v.                                       )      SUBPARAGRAPH 5(a)(26) OF
13                                            )      REVISED FOURTH
     Paul Penzone, et al.,                    )      AMENDMENT JUDGMENT
14                           Defendants.      )
                                              )
15                                            )
16
17          Provision 5(a)(26) of the Revised Fourth Amendment Judgment requires that
18   “Defendants will adopt and implement a written policy requiring that mental health staff
19   be consulted regarding discipline of any seriously mentally ill pretrial detainee.” (Doc.
20   2299, p. 6).
21          On January 15, 2019, the Court ordered Defendants to submit a proposed plan to
22   Plaintiffs for demonstrating compliance with subparagraph 5(a)(26) of the Revised
23   Fourth Amended Judgment, for Plaintiffs to respond and the parties to confer, and the
24   parties thereafter to “file a joint plan or separate plans” for demonstrating compliance
25   with subparagraph 5(a)(26). (Doc. 2493 at 9). Though the parties have substantially
26   narrowed the areas of dispute as to a compliance plan, they have been unable to agree
27   on a joint plan. See Ex. B-F (communications over compliance plan). Plaintiffs hereby
28
                                                  -1-
     Case 2:77-cv-00479-NVW Document 2498 Filed 05/03/19 Page 2 of 13



 1
     submit their compliance plan pursuant to the Court’s order, noting below the remaining
 2
     areas of disagreement with Defendants. See Ex. A.
 3
     I.     Background
 4
            The Court has stated that in order to “avoid arbitrary and random discipline” the
 5
     Defendants “must provide consultation with mental health staff regarding proposed
 6
     discipline and potential exacerbation of a detainee’s serious mental illness, especially
 7
     the use of isolation.” (Doc. 2483 at 27). The Court’s decision aligns with a well-settled
 8
     body of controlling law holding, “[w]here there is no legitimate penological purpose for
 9
     a prison official’s conduct, courts have ‘presum[ed]malicious and sadistic intent.”
10
     Wood v. Beauclair, 692 F.3d 1041, 1050 (9th Cir. 2012).
11
            Courts in the Ninth Circuit repeatedly have held that punishing prisoners
12
     suffering from mental illness for behavior that is the product of their illness, or
13
     subjecting them to punishment that poses a risk of exacerbating their symptoms,
14
     violates the Constitution. Coleman v. Wilson, 912 F. Supp. 1282, 1320 (E.D. Cal. 1995)
15
     (use of discipline “to control the inmates' behavior without regard to the cause of the
16
     behavior, the efficacy of such measures, or the impact of those measures on the inmates'
17
     mental illnesses” violated seriously mentally ill prisoners' Eighth Amendment rights);
18
     Casey v. Lewis, 834 F. Supp. 1477 (D. Ariz. 1993) (“punish[ing] . . . inmates by locking
19
     them in small, bare segregation cells for their actions that are the result of their mental
20
     illnesses . . . without mental health care” was “inexcusable” and in violation of the
21
     Eighth Amendment); Arnold ex rel. H.B. v. Lewis, 803 F. Supp. 246, 256 (D. Ariz.
22
     1992) (placement of schizophrenic prisoner in lockdown “as punishment for the
23
     symptoms of her mental illness,” thus exposing her to conditions that placed her at risk
24
     of deterioration violated the Eighth Amendment).
25
            This line of cases is consistent with Ninth Circuit law holding that “the Eighth
26
     Amendment prohibits the state from punishing an involuntary act or condition if it is the
27
     unavoidable consequence of one’s status or being.” Jones v. City of Los Angeles 444
28
                                                -2-
     Case 2:77-cv-00479-NVW Document 2498 Filed 05/03/19 Page 3 of 13



 1
     F.3d 1118, 1132 (9th Cir. 2006), vacated on other grounds, 505 F.3d 1006 (9th Cir.
 2
     2007)) (citing Powell v. Texas, 392 U.S. 514, 548, 50 n.2 (1968) (White, J. concurring
 3
     in the judgment)). See Martin v. City of Boise, 902 F.3d 103, 1047-48(9th Cir. 2018)
 4
     (same reasoning as Jones used to invalidate ordinance criminalizing homelessness).
 5
            Jones and Martin, in turn, follow a long line of cases from the Supreme Court
 6
     invalidating punishment of persons who lack the capacity to conform their conduct to
 7
     the requirements of the law, or for whom punishment either offends our shared standard
 8
     of decency, or does not acts as a deterrent or serve a retributive purpose. See, e.g.,
 9
     Madison v. Alabama, 139 S. Ct. 718, 728, 729 (2019) (barring execution of defendants
10
     who lack understanding for the reason of their punishment as “lack[ing] retributive
11
     purpose” and “offend[ing] morality.”); Panetti v. Quarterman, 551 U.S. 930 (2007)
12
     (“the execution of an insane person simply offends humanity . . .provides no example to
13
     others” and serves no retributive purposes); Ford v. Wainwright, 477 U.S. 399 (1986)
14
     (prohibiting execution of insane defendants; reasoning “[w]hether its aim be to protect
15
     the condemned from fear and pain without comfort or understanding, or to protect the
16
     dignity of society itself from the barbarity of exacting mindless vengeance, the
17
     restriction finds enforcement in the Eighth Amendment.”); Robinson v. California, 370
18
     U.S. 660, 666 (1962) (invalidating statute criminalizing addiction, reasoning, [i]t is
19
     unlikely that any State . . . would attempt to make it a criminal offense for a person to be
20
     mentally ill,” and that “a law which made a criminal offense of such a disease would . . .
21
     be universally thought to be an infliction of cruel and unusual punishment in violation
22
     of the Eighth and Fourteenth Amendments.”).
23
            If anything, Plaintiffs’ claims here are even stronger than those of the plaintiffs
24
     vindicated in Arnold, Coleman, and Casey because those cases found liability under the
25
     deliberate indifference standard applicable to sentenced inmates’ claims under the
26
     Eighth Amendment, which requires proof of both objectively dangerous conditions and
27
     a subjectively culpable state of mind by prison officials. See Farmer v. Brennan, 511
28
                                                 -3-
     Case 2:77-cv-00479-NVW Document 2498 Filed 05/03/19 Page 4 of 13



 1
     U.S. 825, 834 (1994). The class of pretrial detainees in this case are entitled to the more
 2
     extensive protections of the Due Process Clause of the Fourteenth Amendment, which
 3
     does not require proof of subjectively culpable state of mind.              See Kingsley v.
 4
     Hendrickson, 135 S. Ct. 2466, 2473 (2015) (analyzing detainee’s excessive force
 5
     claim); Gordon v. Cty. of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018) (applying
 6
     Kingsley to detainee’s health care claims).
 7
     II.    Introduction
 8
            The Court last year asked both parties to submit plans to assess compliance with
 9
     subparagraph 5(a)(26). Finding neither plan submitted by the parties for assessing
10
     compliance with this remedy completely acceptable, the Court ordered them to confer in
11
     an effort to agree on a joint plan. (Doc. 2493 at 9). While the parties have agreed to the
12
     bulk of a compliance plan, there remain a handful of disputes the Court must resolve.
13
            Plaintiffs note that they may need additional data to assess compliance with
14
     5(a)(26) once they have the chance to review the raw data produced by Defendants, and
15
     speak with their clients and with staff most knowledgeable and responsible for
16
     Defendants’ methodology. The plan Plaintiffs provide, however, is their best effort to
17
     identify all data they believe they will need, based on previous reviews.
18
     III.   Plaintiffs’ Compliance Plan
19
            Filed as Exhibit A is Plaintiffs’ proposed plan for demonstrating compliance with
20
     subparagraph 5(a)(26) of the Revised Fourth Amended Judgment.          Plaintiffs have left
21
     in plain type the provisions of that plan (or portions thereof) that Defendants have
22
     agreed to implement.     The language in bold type Defendants have not agreed to.
23
     Plaintiffs address those disagreements below.
24
            A.     Data to Capture Discipline of All Seriously Mentally Ill Patients
25
            The parties agree that they must identify all seriously mentally ill prisoners who
26
     have potentially been subject to discipline in order to assess compliance with
27
     subparagraph 5(a)(26). They disagree on how to do so. Plaintiffs propose that the list
28
                                                   -4-
     Case 2:77-cv-00479-NVW Document 2498 Filed 05/03/19 Page 5 of 13



 1
     of all prisoners who have been subject to discipline be cross-referenced with the Jail’s
 2
     mental health caseload, and all incidents involving caseload patients be assessed. See
 3
     Ex. A (provisions 1, 3, 4.a.).1 Defendants propose that the list be cross-checked with the
 4
     caseload, but that compliance review be limited to those designated on the caseload as
 5
     either Seriously Mentally Ill (SMI) or Mental Health Chronic Care (MHCC). See Ex. D
 6
     (Apr. 12, 2019 letter from M. Iafrate to E. Balaban).
 7
            The remedy itself is not written so as to apply only to those patients already
 8
     “designated SMI/MHCC” on Defendants’ caseload. See Doc. 2299 at 6. Rather, the
 9
     remedy requires meaningful consultation regarding the potential discipline of any
10
     “seriously mentally ill pretrial detainee.” Id. Limiting review to only those disciplinary
11
     incidents involving already-designated SMI/MHCC patients creates a risk of excluding
12
     incidents involving seriously mentally ill detainees.
13
            During negotiations this year over the plan, Plaintiffs requested, but have yet to
14
     receive, the pertinent policies and protocols addressing how the designations on the
15
     caseload are made, by whom, and what the various designations mean. Without this
16
     information, Plaintiffs are left to guess as to how much of a risk Defendants’ approach
17
     presents. Regardless of how it works, there remains a risk: there may be seriously
18
     mentally ill patients who are not designated correctly; there may be patients who have
19
     been designated correctly, but do not appear under the correct designation on the list;
20
     there may be patients who are disciplined but only later designated SMI/MHCC. None
21
     of the disciplinary incidents involving these seriously mentally ill men and women
22
     would be assessed.
23
            A related dispute between the parties is how to identify all disciplinary incidents.
24
     Defendants propose that they only search all Disciplinary Action Reports (DARs), while
25
     Plaintiffs propose they also review additional databases that may capture disciplinary
26
27   1
       Plaintiffs also propose that Defendants produce all Disciplinary Action Reports (DARs) for
     the reporting period, while Defendants offer only to produce those involving patients already
28
     designated SMI or MHCC. See Part G, infra.
                                                  -5-
     Case 2:77-cv-00479-NVW Document 2498 Filed 05/03/19 Page 6 of 13



 1
     incidents, such as housing records showing all prisoners who were moved into pre-
 2
     hearing detention. See Ex. A, provision 2. Defendants’ approach again threatens to
 3
     exclude from review disciplinary incidents not captured via a DAR. While certainly
 4
     almost all discipline will be documented via DAR, searching other data will ensure that
 5
     any errors or omissions in the DARs, or in how the DARs are reviewed, are rectified.
 6
            The databases Plaintiffs have proposed be searched are ones that jail staff by
 7
     policy are required to use to enter information as to discipline. See, e.g., Doc. 2417-1,
 8
     p. 197 (Policy DJ-2, requiring entry of disciplinary data into Jail Management System
 9
     (JMS) and Onbase). There is no reason to fail to look at other data points that may
10
     uncover pertinent events, particularly since Defendants themselves have searched these
11
     databases to identify pertinent events in assessing their own compliance as to other
12
     remedies in the Judgment. See, e.g., Doc. 2473 (Defendants queries of JMS to assess
13
     compliance with various provisions of the Fourth Amended Judgment).
14
            B.     Assessment of Relationship of Illness to Behavior
15
            Plaintiffs propose that Defendants report on whether mental health staff in
16
     reviewing potential discipline assessed the relationship of mental illness to the behavior
17
     See Ex. A, provision 4.e.1. Defendants object. See Ex. D. at 2. Plaintiffs’ proposal is
18
     taken word-for-word from Defendants’ own policy:
19
20                 17.    Discipline for the seriously mentally ill
                          ...
21                        b.     CHS      Mental     Health     Staff will     provide
                          recommendations to MCSO to document on the DAR,
22                        including the following:
23                               1) Assessment of relationship of mental illness to the
                                 behavior.
24
     Doc. 2417-1 at 176 (Policy J-A-08.D.17)
25
            Subparagraph 5(a)(26) is rendered meaningless unless there is a meaningful
26
     assessment done by mental health staff as to whether a seriously mentally ill detainee’s
27
     behavior is the product of their illness. Otherwise, the Jail’s disciplinary system as to
28
                                                -6-
     Case 2:77-cv-00479-NVW Document 2498 Filed 05/03/19 Page 7 of 13



 1
     those with serious illness is the very “arbitrary and random” system the remedy was
 2
     intended to prohibit. (Doc. 2483 at 27).
 3
            Defendants object to assessing compliance with their own policy because they
 4
     deem those provisions to be related to subparagraph 5(a)(25), not 5(a)(26). But 5(a)(25)
 5
     clearly only relates to “the use of isolation in a disciplinary segregation unit as a
 6
     sanction” (Doc. 2299 at 5). That provision does not address any other forms of
 7
     punishment.     It also does not address whether the detainee should be held
 8
     responsible/sanctioned in the first place. That process is only covered by subparagraph
 9
     5(a)(26).
10
            C.     Recommendations for Discipline
11
            Defendants also object to assessing whether mental health staff “provide[d]
12
     recommendations for MCSO’s consideration regarding discipline.”              See Ex. A,
13
     provision 4.e.3.   Again, Defendants assert that compliance with this provision is
14
     required by subparagraph 5(a)(25), not 5(a)(26). Plaintiffs’ response is the same as
15
     above: subparagraph 25 only addresses use of isolation as a disciplinary sanction, not
16
     any other aspect of discipline of the seriously mentally ill, which subparagraph (26)
17
     plainly covers. The objected-to language, again, is taken directly from Defendants’ own
18
     policy on discipline for seriously mentally ill detainees. (Doc. 2417-1 at 17). The
19
     recommendations go to both responsibility and to possible sanctions, both areas covered
20
     by both the policy and subparagraph 5(a)(26). See, e.g., Doc. 2417-1 at 176-77 (Policy
21
     J-A-08 requires mental health staff to provide recommendations on, inter alia, whether
22
     the detainee’s mental illness “may have contributed to the behavior,” and the potential
23
     impact of discipline of the health of the detainee.)
24
            D.     Correct Segregation Level and Suitability for Segregation
25
            Defendants’ policy requires that mental health staff review the health records for
26
     all seriously mentally ill patients before their placement in segregation as a disciplinary
27
     sanction, “review and document considerations regarding impact of segregation,” and
28
                                                 -7-
     Case 2:77-cv-00479-NVW Document 2498 Filed 05/03/19 Page 8 of 13



 1
     “provide written consideration to MCSO,” using a three-level scale: level 1 is for
 2
     patients for whom there is no contraindication for segregation; level 2 is for patients for
 3
     whom “isolation over time may contribute to increased psychiatric distress;” and level 3
 4
     is for patients for whom segregation is “likely contraindicated.” (Doc. 2417-1 at 155-56)
 5
     (Policy J-E-09).
 6
            The policy further requires specific recommendations from mental health staff
 7
     when use of isolation is considered as a possible disciplinary sanction. Id. at 156
 8
     (Policy J-E-09.C.2.). Further, it establishes safeguards “if there is any concern or
 9
     question regarding the patient’s suitability for segregation.” Id. (Policy J-E-09.D.).
10
     These include requiring a provider be contacted and then determine appropriate
11
     accommodations for that patient. Id.
12
            Plaintiffs have proposed that Defendant assess their compliance with these
13
     provisions. See Ex. A, provision 4.e.4.b-c. Defendants object. They argue that they are
14
     not required to conduct a “clinical reassessment of the staff’s original determination.”
15
     Ex. D at 2-3. But Defendants are asking the Court to accept without evidence that staff
16
     made these “original determination[s]” in the first place. It is possible that staff failed to
17
     select any segregation level; or that providers failed to do anything after staff referred to
18
     them patients for whom there was a concern over their suitability for segregation; or that
19
     nursing staff failed to notify MCSO if the provider determined that segregation was
20
     contraindicated. Under Defendants’ proposal, none of these clear violations of policy
21
     would even be identified.
22
            The safeguards embodied by Defendants’ policy are there to ensure that the
23
     disciplinary process addresses the risk of punishing prisoners for behavior that is the
24
     product of their illness, and of imposing sanctions that are clinically contraindicated, the
25
     same risks 5(a)(26) seeks to address. The safeguards themselves require staff to exercise
26
     judgment based on established criteria.        The levels, for example, require staff to
27
     determine how much risk is posed by placing a particular patient in segregation, based
28
                                                 -8-
     Case 2:77-cv-00479-NVW Document 2498 Filed 05/03/19 Page 9 of 13



 1
     on that patient’s acuity. The policy is useless if staff is not abiding by it. The only way
 2
     to determine if this is happening is to assess staff performance. Surely it would violate
 3
     subparagraph 5(a)(26) if a staff member were simply ticking off the box for level 1 (no
 4
     contraindications) for every patient he reviewed, even for acutely psychotic patients for
 5
     whom a provider had already determined that segregation is contraindicated.
 6
            It cannot be the case that all subparagraph 5(a)(26) requires is that all boxes on a
 7
     form are completed, regardless of content.        As the Court has held, subparagraph
 8
     5(a)(26) requires “more persuasive evidence of compliance.” (Doc. 2483 at 33). To
 9
     determine compliance, the staff conducting the review must themselves review the
10
     medical records to see if, in fact, the appropriate segregation level was chosen for the
11
     patient. Staff must look at the records and determine if there was reason for “concern
12
     or question regarding the patient’s suitability for segregation,” and, if it be the case,
13
     whether the safeguards required by policy were followed. Again, it is a meaningless
14
     exercise if all staff looks at for compliance is whether one of the three boxes was
15
     checked on a pre-printed form.      As the Court further has held, “for this especially
16
     significant form of discipline, the generally conclusory comments of CHS staff are
17
     insufficient to show compliance.” Id.
18
            This approach is consistent with the approach other courts have taken in
19
     assessing compliance with similar remedies. For example, in Coleman, the plaintiffs
20
     alleged in 2014 that even under the new assessment tool designed by defendants to
21
     comply with the 1995 court-ordered remedy requiring meaningful mental health
22
     involvement on prisoner discipline, mentally ill inmates “rarely, if ever” were diverted
23
     from disciplinary sanctions. Coleman v. Brown, 28 F. Supp. 3d 1068, 1089 (E.D. Cal.
24
     2014). The defendant’s own expert in the case conceded that “diversion of mentally ill
25
     inmates from sanctions . . . ‘should happen at least sometimes’” if the assessment tool is
26
     used properly. Id. In giving more time to defendants to show that its assessment tool
27
     complied with the agreed upon plan, the court noted that the issue turned on whether the
28
                                                -9-
     Case 2:77-cv-00479-NVW Document 2498 Filed 05/03/19 Page 10 of 13



 1
     plan would actually lead to penalty-mitigation for behavior caused by mental illness.
 2
     Id. at 1089-90.   The steps Plaintiffs have proposed, all required by Defendants’ own
 3
     policies, will likewise ensure that there is meaningful involvement of mental health staff
 4
     in the disciplinary process for mentally ill prisoners.
 5
            E.      Rule Violation Referrals
 6
            Both parties agree that Defendants should assess whether the Custody Bureau
 7
     Hearing Unit Commander reviewed violent incidents where mental health staff
 8
     recommended not to sanction the detainee.            However, they have proposed slightly
 9
     different language in their plans.    Compare Ex. A, provision 4.f.1. with Ex. D. at 3.
10
     Both proposals partially track the relevant policy. See Doc. 2417-1 at 195 (Policy DJ-
11
     2.4.E.5.b.).   The language Defendants have proposed poses the risk of excluding
12
     pertinent incidents in two ways. First, it limits review to instances where mental health
13
     staff has recommended disciplinary level 3. Plaintiffs have instead proposed that all
14
     incidents where staff has recommended not to sanction the detainee be reviewed. It is
15
     possible that staff will recommend no sanctions (as documented via correspondence or
16
     otherwise in the detainee’s medical record), but will fail to correctly choose level 3 on
17
     the applicable form. Under defendants’ proposal, this incident will not be reviewed,
18
     while it will be reviewed under Plaintiffs’ proposal. Second, Defendants want to limit
19
     reviewed to those patients already designated SMI-MHCC, which could also lead to
20
     exclusion of pertinent incidents, such as ones where the detainee is SMI/MHCC, but the
21
     caseload or the associated DAR does not note this correctly.
22
            F.      Sanctions and Disposition
23
            Defendants object to the three final sub provisions of Plaintiffs’ compliance plan,
24
     arguing they are repetitive See Ex. A, provisions g.-i. They claim provision g. is
25
     covered by provision f. See Ex. D at 3. This is not accurate. Provision f. covers mental
26
     health staff recommendations as to whether to sanction a detainee (responsibility), while
27
     provision g covers staff’s recommendations “as to sanction,” which policy also requires.
28
                                                 - 10 -
     Case 2:77-cv-00479-NVW Document 2498 Filed 05/03/19 Page 11 of 13



 1
     Likewise, neither provision h (requiring reporting on the actual disposition of the
 2
     charge) or I (requiring reporting on the sanctions ordered) repeats earlier requests.
 3
            G.     Plaintiffs’ Investigation
 4
            Plaintiffs propose that all DARS be produced to them, while Defendants have
 5
     agreed only to produce those DARS for SMI/MHCC detainees. See Ex. A, provision 5;
 6
     Ex. D at 3. A review of all DARs may reveal incidents involving seriously mentally ill
 7
     detainees who do not appear on the caseload whatsoever. Each DAR packet includes
 8
     narratives describing the behavior that give rise to the charge. These narratives may
 9
     also describe behavior that appears to be the product of illness, like speaking
10
     incoherently, responding to internal stimuli, or engaging in acts of self-mutilation.
11
     These incidents require additional review to determine if, in fact, the detainee involved
12
     is seriously mentally ill, and if so, then if discipline was handled consistent with
13
     subparagraph 5(a)(26) and Defendants’ own policies.
14
            Defendants also did not agree to provide a spreadsheet or list identifying which
15
     documents they relied on for each finding they make in their compliance report. This
16
     has proved to be necessary given the significant problems Plaintiffs have had in
17
     responding to Defendants’ previous reports, in part because it was extremely difficult to
18
     determine what Defendants had relied on to reach their findings. See, e.g., Doc. 2490-2
19
     (describing difficulties in assessing Defendants’ methodology and findings given the
20
     lack of clarity as to the documents they relied on for each finding)
21
            Defendants have not agreed to allow class counsel to conduct a site visit at the
22
     Jail so they can tour the lockdown units, the Mental Health Unit’s (MHU) closed units,
23
     and the Special Management Unit (SMU), and speak with their clients housed there.
24
     Ex. A, provision 6. These are the units most likely to hold seriously mentally ill
25
     detainees who have been subject to discipline. Counsel’s tour may reveal instances of
26
     discipline not otherwise documented.
27
28
                                                - 11 -
     Case 2:77-cv-00479-NVW Document 2498 Filed 05/03/19 Page 12 of 13



 1
            Finally, Defendant oppose allowing Plaintiffs to depose the person(s) most
 2
     knowledgeable about the compliance methodology and conclusions set forth in
 3
     Defendants’ to-be-filed compliance report. See Ex. A, provision 7; Ex. D at 3. This
 4
     discovery has also proved to be necessary given the experiences in previous compliance
 5
     rounds. In the last round, the Court ordered Defendants to make available to Plaintiffs
 6
     for interviews “staff person(s) responsible for and most knowledgeable of the
 7
     methodology employed by Defendants in assessing compliance as provided in
 8
     Defendants’ supplemental report.”). (Doc. 2481). Defendants, however, violated the
 9
     Court’s order, producing an MCSO lieutenant who played no role in designing or
10
     implementing the methodology Defendants sued to produce their last report. See Doc.
11
     2484 at 5-6.
12
            Depositions are necessary now because there have been repeated instances where
13
     the parties have lacked a shared recollection as to previous interviews, including those
14
     the Court ordered for the last round of compliance briefing. For example, Defendants
15
     claimed that Plaintiffs admitted while interviewing staff that they had not reviewed a
16
     compliance flowsheet they had submitted. Doc. 2487 at 3. This is not accurate. Both
17
     undersigned counsel and Plaintiffs’ expert Eldon Vail confirmed they had read the
18
     flowsheet during the call.      See Doc. 2488-1 ¶ 6.         Permitting Plaintiffs depose
19
     knowledgeable staff will eliminate the possibility of any further miscommunication, or
20
     questions over what was and was not said, thus relieving the parties and the Court from
21
     having to sift through the respective recollections of counsel and staff.
22
      DATED this 3rd day of May, 2019.
23
24
25
26
27
28
                                                - 12 -
     Case 2:77-cv-00479-NVW Document 2498 Filed 05/03/19 Page 13 of 13



 1                                          ACLU NATIONAL PRISON PROJECT
 2
                                            By s/Eric Balaban
 3
                                            Eric Balaban (admitted pro hac vice)
 4                                          ACLU National Prison Project
                                            915 15th Street, N.W., 7th Floor
 5                                          Washington, D.C. 20005
                                            (202) 548-6601
 6                                          ebalaban@alcu.org
 7                                          Kathleen Brody
                                            American Civil Liberties Union of Arizona
 8                                          3707 North 7th Street, Suite 235
                                            Phoenix, Arizona 85014-5059
 9
10                                          Attorneys for Plaintiffs
11
12
13                               CERTIFICATE OF SERVICE
14   Re: CIV 77-479-PHX-NVW
15          I hereby certify that on May 3, 2019, I electronically transmitted the attached
16   document and appended exhibits to the Clerk’s Office using the CM/ECF System for
17   filing and transmittal of a Notice of Electronic Filing to all CM/ECF registrants:
18              Kathleen Brody
19              Michele Iafrate
20              Sherle Flaggman
21
     Dated: May 3, 2019.
22
                                                s/Eric Balaban
23
24
25
26
27
28
                                               - 13 -
